Citation Nr: 1211348	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-37 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for left eye disability due to injury.

3.  Entitlement to service connection for left leg disability due to injury.

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and anxiety disorder.

5.  Entitlement to service connection for right and left wrist disability.

6.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for right and left ankle disability.

7.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a back disorder.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

A hearing on these matters was held before a RO Decision Review Officer on December 10, 2009.  A copy of the hearing transcript has been associated with the file.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, although an appellant's claim identified as PTSD without more, cannot be a claim limited only to that diagnosis, but must be considered a claim for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Here, although the Veteran filed his claim seeking service connection for PTSD specifically, the Board notes that the Veteran has been diagnosed with and has sought treatment for multiple acquired psychiatric disorders, including PTSD, depression, and an anxiety disorder.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service connection claim is best characterized as one for an acquired psychiatric disorder, to include PTSD, depression, and anxiety disorder.  Clemons, supra.  

In August 1996, VA denied several claims, including a claim of service connection for a visual problem.  The decision specifically addressed presbyopia, but did not refer to eye disability due to injury.  Because the current claim for disability due to injury may be taken to contemplate various eye disorders beyond those affecting visual acuity, the Board finds that the current claim should not be viewed as a claim to reopen the previously denied one.  


REMAND

The Veteran claims service connection for a skin disability, residuals of a left leg injury (claimed by the Veteran as a fractured leg), and bilateral wrist disorders.  Review of his service treatment records reflects that he was treated for skin problems, a left leg injury, and a chip fracture of the right wrist during his period of active military service.  Post-service treatment records show that the Veteran has been treated for urticaria (hives), and that he has submitted competent reports of swelling in his left leg and wrists.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  Despite the evidence suggesting current disability and in-service events to which current disability might be attributed, the Veteran has not been afforded VA examinations of his skin, left leg, or wrists.  Thus, there is insufficient competent medical evidence for VA to make a decision on these claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Upon remand, VA examinations of the Veteran's skin, left leg, and wrists should be scheduled.  

The regulations governing claims of service connection for PTSD require specific elements to be met, including corroboration of any claimed in-service stressful event.  See 38 C.F.R. § 3.304(f).  Regulatory changes during the course of the Veteran's appeal have altered the manner of proof in such claims.  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3).  

The Veteran has not discussed any stressful experiences along these lines.  Nevertheless, he should be sent a new Veterans Claims Assistance Act of 2000 (VCAA) letter informing him of the information and evidence necessary to substantiate a claim of service connection for PTSD.  The agency of original jurisdiction (AOJ) should also attempt to verify the Veteran's stressor of witnessing the suicide of a fellow servicemember.  

Additionally, in order to properly assess the Veteran's claim for an acquired psychiatric disorder, a VA psychiatric examination must be scheduled upon remand in an attempt to determine the current diagnosis or diagnoses of his acquired psychiatric disorder(s).  In addition to conducting a psychiatric examination, the designated examiner must provide a medical nexus opinion with respect to any identified acquired psychiatric disorder.  The opinion must address whether the Veteran has an acquired psychiatric disorder that is attributable to his active military service and provide a detailed explanation.

In an October 2007 clinical note, the Veteran indicated that he had been receiving treatment for his acquired psychiatric disorder for the past 3 years from a physician identified as Dr. L.  Because Dr. L.'s records may be of use in deciding the claim, they should be obtained.  38 C.F.R. § 3.159(c)(2).

The Veteran was employed for a number of years with the United States Postal Service (USPS), and asserts that he retired early as a result of his psychiatric symptoms.  An October 2004 letter from the Veteran's private physician informed the Office of Personnel Management (OPM) that the Veteran could no longer work as a result of anxiety and urticaria with angioedema.  VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).   Upon remand, the AOJ should contact the USPS and/or OPM, and request that all available records, including treatment records, physical examinations, and disability determinations, be provided for inclusion with the claims folder.  

The record reflects that the Veteran is receiving disability benefits from the Social Security Administration (SSA); however, no records from the SSA have been associated with the claims folder.  Thus, upon remand, the Veteran's SSA records should be requested and associated with the claims folder.

Finally, the Board notes that post-service treatment records from the Kansas City VA Medical Center (VAMC) have been obtained.  The most recent records from this facility are dated in March 2009.  It appears that the Veteran receives regular treatment from this facility.  Thus, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Kansas City VAMC and request that all records of the Veteran's treatment at that facility since March 2009 be provided for inclusion in the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  After obtaining any necessary authorization from the Veteran, contact Dr. L. and request that all records of his treatment of the Veteran for an acquired psychiatric disorder be provided for inclusion in the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.

3.  Request from SSA all records associated with the Veteran's disability claim, including all disability determinations and all medical records considered in making those determinations.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

4.  With proper authorization, request from USPS and/or OPM all records associated with any disability and separation due to disability.  Request copies of any disability determinations and all medical records considered in making those determinations.  If no records are available or do not exist, a response to that effect must be documented in the claims file from USPS and/or OPM, and the Veteran must be notified.

5.  Send a new VCAA notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate a claim of service connection for PTSD.  A stressor questionnaire should be included so that he may have the opportunity to provide information regarding details surrounding any stressful event that he alleges he was exposed to during military service, including the incident in which he witnessed the suicide of a servicemember.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

6.  Thereafter, undertake any necessary development to independently verify the alleged stressful experience(s), including the suicide of the Veteran's fellow servicemember, to include contacting the U.S. Army and Joint Services Records Research Center (JSRRC) or other appropriate agency as necessary.  Any additional action necessary for independent verification of a particular alleged stressor, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating information leads to negative results, the Veteran and his representative should be notified of this fact.  The efforts taken to obtain them should be explained, and any further action to be taken should be described.

7.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for VA examination to determine the nature and etiology of any psychiatric disability.  The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  

Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran's claims file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In the report, the examiner must address the relationship between any diagnosed PTSD and whether the Veteran's identified stressor(s) are related to his fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to any identified and corroborated stressor that is not related to his fear of hostile military or terrorist activity.  A complete rationale must be provided for all opinions expressed.

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has any other current acquired psychiatric disorder, such as depression or anxiety disorder, that is at least as likely as not related to his active military service.  All opinions must be set forth in detail and explained in the context of the record.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

8.  Schedule an examination of the Veteran to determine the nature and etiology of any skin disorder, left leg disorder, and right or left wrist disorder.  The claims folder and a copy of this remand must be reviewed by the examiner, and all indicated tests and studies should be performed.  (If any specialist examination is deemed warranted, such an examination should be scheduled and the examiner should address the questions below with respect to the disability at issue.)

An examination should be conducted, and the examiner should provide an opinion as to the medical probabilities (50 percent probability or greater) that any skin disorder, left leg disorder, and wrist disorder is the result of active military service.  The examiner must specifically note the service treatment records documenting treatment for skin problems, a left leg injury, and a right wrist injury.  The examiner must also  discuss Dr. K.'s conclusion that the Veteran's skin disorder was caused by anxiety.  The examiner should comment on whether any skin disorder has been caused or chronically worsened by any acquired psychiatric disorder.  A detailed explanation for the opinion should be provided

The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of any symptoms since his period of military service.  

If an examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

9.  After the above has been completed, readjudicate the issues, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any claim continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

